Citation Nr: 1751641	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim for a low back condition, now diagnosed as degenerative disc disease (DDD), has been submitted.

2.  Entitlement to service connection for a low back condition, now diagnosed as DDD.


REPRESENTATION

The Veteran represented by:	Brett Buchanan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1979. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2017, the Veteran appeared at the RO and offered testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claim file. 

The Board acknowledges that the Veteran and his representative have submitted a timely notice of disagreement (NOD) as to the issue of a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  A statement of the case has not been issued on the issue of TDIU.  However, the Board's review of the claim file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board does not have jurisdiction over it at this time.

The issue of entitlement to service connection for a low back condition, now diagnosed as DDD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 1979 rating decision denied service connection for a back condition.  The RO issued a statement of the case (SOC) in August 1979, which continued the denial.  The Veteran did not file a substantive appeal within the prescribed timeframe and the decision became final.

2.  Evidence associated with the claim file since the May 1979 rating decision is relevant and probative.


CONCLUSIONS OF LAW

1.  The May 1979 rating decision denying service connection for a back condition is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received and the claim for service connection for a back condition is reopened.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this case, the Board is reopening the issue of entitlement to service connection for a back condition.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Legal Criteria and Analysis

Service connection for a back condition was denied in a May 1979 rating decision on the basis that the Veteran's back condition existed prior to and was not aggravated by service.  The rating decision also indicated that there was no evidence at the VA examination of a current back disability.  An SOC was issued in August 1979.  The Veteran did not appeal the decision and it became final.

The RO's May 1979 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the May 1979 decision.

The Board notes that the applicable regulation provides that new and material evidence is evidence that has not been previously submitted to agency decision makers, which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which, by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In the March 2011 rating decision, the RO found that new and material evidence had been received to reopen the claim for a back injury, because, inter alia, a VA examination from February 2011 contains a diagnosis of DDD of the lumbar spine.  The Board agrees.

The Board has made careful review of the record and finds that new and material evidence has been submitted by the Veteran.  As new and material evidence has been submitted to reopen the issue of entitlement to service connection, the issue is reopened and in this regard, the Veteran's appeal is granted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

The application to reopen the claim for service connection for a lower back condition, now diagnosed as DDD, is granted.

REMAND

The Board finds that further development is needed before it may adjudicate the issue of entitlement to service connection for a lower back condition, now diagnosed as DDD.  First, the Board notes that at the March 2017 hearing, the Veteran testified that he receives disability from the Social Security Administration (SSA) for a back disability.  Generally, VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 38 C.F.R. § 3.159 (c).  Therefore, the Board will remand to obtain these records.

In addition, the Board finds that a new examination is needed to address a potential nexus between service and the Veteran's back disability.  The Veteran was last afforded a VA examination in February 2011.  The examiner did not address whether the Veteran's diagnosed back disability of DDD of the lumbar spine is more likely than not due to or aggravated by service, nor did the examiner address the RO's previous finding that the Veteran's back trouble dated to when he was fifteen and sustained gas burns to both thighs.  The Board also notes that new evidence has been associated with the claim file, which should be considered by a medical examiner.  An examiner should note all diagnoses pertaining to the back and whether each is as likely as not due to or aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the SSA pertaining to any award of disability benefits to the Veteran.  All attempts to fulfill this development must be documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2.  After completing the above, schedule the Veteran for a new VA examination before a new examiner.  The examiner should be provided a copy of the claim file, including all lay statements submitted by the Veteran and others regarding his back disability.  A review of the claim file should be noted in any subsequent opinion.  After reviewing the claim file and examining the Veteran the examiner should make all diagnoses pertaining to the Veteran's back disability.

For each diagnosis, including DDD of the lumbar spine, the examiner should provide an opinion on the following:

a.  Is there clear and unmistakable (obvious or manifest, undebatable) medical evidence to demonstrate that the disability existed prior to the Veteran's entrance into service?  The examiner is asked to address the previous findings that the Veteran sustained gas burns to both thighs as a teenager.

b.  If the disability clearly and unmistakably pre-existed service, is there clear and unmistakable evidence that this disability was not aggravated beyond its natural progression during active service?  In answering this question, the examiner is asked to accept the Veteran as competent to report his symptoms. 

c.  If the disability is not found to have clearly and unmistakably preexisted service, is it at least as likely as not (a degree of probability of 50 percent or higher) that the disability had its onset during the Veteran's period of service or is otherwise etiologically related thereto.  The examiner is asked to address the Veteran's lay assertions regarding his experiences in service. 

A detailed rationale for the opinion must be provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


